UNITED sTATEs DISTRICT CoURT
FoR THE DISTRICT oF CoLUMBIA DEC 3 l 2018

Clerk. U.S. Dlstrict & Bankruptcy
Courts for the District of Columbia

l\/IOHSEN KHOSHMOOD, )
Plaintiff, §
v. § Civil Action No. l:lS-cv-0287I(UNA)
EXPERIAN, §
Defendant. §
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2()09); Cira[sky v. CIA, 355 F.3d
66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair notice of
the claim being asserted so that they can prepare a responsive answer and an adequate defense and
determine whether the doctrine of res judicata applies. Brown v. Call`fano, 75 F.R.D. 497, 498
(D.D.C. 1977).

Plaintiff sues Experian, alleging that in November 2018, he was improperly overcharged

by $85 for credit-monitoring services, however, but does not articulate a legal claim against

defendant He goes on to allege unspecified discrimination by unnamed management companies
and to generally contest the concept of credit-checking in the rental application process. The relief
sought is not entirely clear; plaintiff mentions [sic] “government spending # $trillion To remove
the extremism from society under health care . . .” and states that [sic] “Last 12 month from
Experian over $one million dollar that is the Experian has to be pay my Damages for the last 30
years . . .”

As drafted, the complaint fails to meet the minimum pleading standard set forth in Rule
S(a). It fails to set forth a basis for this Court’s jurisdiction and the actual claims and requests for

relief against defendant are entirely clear. Therefore, this case will be dismissed. A separate Order

@J¢M,»

Date: December ‘ il , 2018 fnlted Stafes District Judge

accompanies this Memorandum Opinion.

